COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      William K. Green v. The State of Texas

Appellate case number:    01-14-00960-CR

Trial court case number: 717215

Trial court:              180th District Court of Harris County

         This case was previously abated for determination of counsel. We are in receipt of
reporter’s record of the abatement hearing held on March 23, 2015. During that hearing, Thomas
Martin was permitted to withdraw and Green was informed he had 30 days to hire an attorney or
to file his appellate brief. To date, no attorney has made an appearance on behalf of Green, and
no appellant’s brief is on file.
       During the March 23, 2015 hearing, Green was also admonished regarding the dangers
and disadvantages of proceeding pro se on this appeal. As no attorney has made an appearance
on behalf of Green, we now consider Green to be pro se on this appeal. We reinstate the appeal
on our active docket.
       Appellant’s brief is due within thirty (30) days of the date of this order, with no further
extensions. If no brief is filed by that date, the Court may set the case at issue and decide the
appeal without briefs. TEX. R. APP. P. 38.8(b)(4).
       It is so ORDERED.

Judge’s signature: ___/s/_Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 28, 2015